Case 1:19-cv-20045-RNS Document 44 Entered on FLSD Docket 03/26/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 1:19-cv-20045-RNS (SCOLA/LOUIS)

   AIRBNB, INC.,

         Plaintiff
   v.
   CITY OF MIAMI BEACH,

        Defendant.
   ______________________________________/

                              MOTION TO COMPEL DEPOSITION OF
                              COMPETENT RULE 30 (b)(6) WITNESS

         Pursuant to Rule 37(a), Federal Rules of Civil Procedure, and Local Rules 7.1 and
  26.1(h)(2), Defendant, the City of Miami Beach (“City”), moves the Court for entry of an Order
  compelling Plaintiff, Airbnb, Inc. (“Airbnb”), to produce a 30(b)(6) witness who actually has
  knowledge regarding the specific agreed-upon topics set forth in the three subpoenas duces
  tecum (with and without deposition) that the City served under Rule 30 (b)(6), Federal Rules of
  Civil Procedure, and served on Airbnb on Friday, March 1, 2019 .
         On March 20, 2019, Airbnb produced a single deponent, Mallol, in response to the City’s
  four subpoenas, claiming that he would be prepared and able to testify individually and as a
  30(b)(6) witness on the expressly-noticed agreed upon topics stated in the 30(b)(6) subpoenas.
  Nevertheless, at his deposition, Mallol was not prepared, and asserted that he could not answer
  numerable questions on the topics listed in the 30(b)(6) subpoenas including, inter alia,
  questions relating to (1) the services offered by Airbnb to its guests; (2) Airbnb’s posting
  process; and (3) Airbnb’s cooperation and efforts to increase host compliance with municipal
  laws and regulations. As the answers to these questions are vital to the City’s defense in this case
  including as to the TRO Motion, and efforts to obtain adequate testimony from Airbnb have been
  rebuffed, the City is forced to ask this Court to compel Airbnb to produce a 30(b)(6) corporate
  representatives capable of answering the City’s unanswered questions.
         Further, the City also seeks an award of the attorneys’ fees and costs it incurred in taking
  Mallol’s deposition on the Subjects and preparing, filing and arguing this Motion. In support, the
  City states as follows:

                                                   1
Case 1:19-cv-20045-RNS Document 44 Entered on FLSD Docket 03/26/2019 Page 2 of 6



         The City enacted an ordinance that prohibits short-term transient rentals in certain zoning
  districts (“Ordinance”). The Ordinance’s scope is limited to residential use districts and protects
  the nature and character of those neighborhoods. Short-term transient rental activity is lawful
  elsewhere in the City, including in its commercial use districts. As part of the City’s regulation,
  legal short-term lessors must pay a transient rental tax (which can be passed on to renters), obtain
  a City business license, and pay the license tax required for all commercial enterprises. Thus, a
  legal short-term rental business must have a resort tax number and a business tax receipt
  (“BTR”) number.      To administer and enable enforcement of the regulations on short-term
  rentals, these numbers must be included in any advertisement brokering them.
         Airbnb filed the TRO Motion on February 20, 2019, requesting the Court restrain the
  City’s enforcement of the Ordinance against Airbnb. One of the issues raised in Airbnb’s suit is
  whether the Ordinance is preempted by the Federal Communications Decency Act (“CDA”).
  The Court granted the parties limited, expedited discovery in order to allow parties to issue
  subpoenas and take depositions related to the issues raised in the TRO Motion. ECF No. 22;
  ECF No. 29. As per this Court’s Order, the City issued four subpoenas, two to Airbnb’s
  corporate representative, one to Airbnb’s record custodian, 1 and one to Jordi Torres Mallol,
  Airbnb’s declarant. The 30(b)(6) subpoenas to Airbnb request a 30(b)(6) corporate representative
  to testify on seven topics: the creation of the platform’s fields, the posting mechanics and posting
  process, advertising to guests and hosts, the services offered to hosts and guests, and Airbnb’s
  cooperation with cities to increase host compliance with municipal laws. The subpoenas are
  attached as Exhibit A.
                     Airbnb’s Failure To Provide A Proper 30(b)(6) Witness
         In response to the 30(b)(6) subpoenas, Airbnb designated only Mallol, stating that he
  could testify to all of the topics listed in the 30(b)(6) subpoenas. Notwithstanding this
  representation, he could not and did not so testify. In fact, when the City initially addressed
  preliminary inquiries to explore the answers provided by Mr. Mallol’s Declaration, he could not
  or would not provide the basis for them. When asked what his declarations were based on,
  1
    The subpoena to Airbnb’s record custodian is a subpoena for records only. However, counsel
  agreed that a witness on the record custodian subpoena’s subject matter would be produced and
  would testify as a 30(b)(6) witness. At the March 20, 2019 deposition, Airbnb’s counsel stated:
  “on behalf of Airbnb, he [Mallol] will be serving as a 30(b)(6) witness as to the topics we agreed
  upon in our joint stipulation, and the topics that you have the right to request addition 30(b)(6)
  testimony on.” Ex. B at 9.
                                                   2
Case 1:19-cv-20045-RNS Document 44 Entered on FLSD Docket 03/26/2019 Page 3 of 6



  Mallol refused to answer, asserting that any document he reviewed was protected by attorney-
  client privilege. Mallol’s deposition transcript is attached as Ex. B. Ex. B. 17-21. After several
  minutes of stonewalling, he finally admitted under oath that he had not reviewed any
  documentation prior to signing his Declaration and did not review any documents in preparation
  for his testimony. Ex. B 18:25-19:21:6. Instead, he asserted that his Declaration and testimony
  were based only his generalized “personal knowledge.” Mallol’s admitted lack of preparation
  made it impossible for the City to obtain even a basic understanding of Airbnb’s position or its
  activities. For example, the City questioned Mallol on his “understanding”, as discussed at ¶¶14-
  26 of his Declaration, of the City’s Ordinance, including his interpretation on what Airbnb must
  do to comply with the City’s reasonable Ordinance. Instead of answering this question, Mallol
  admitted that he never reviewed or has even seen the entirety of the City’s ordinance and could
  not provide the City an answer. Ex B. 271:6-13; 269:24, 281:18, 289:7, 12.
         Mallol repeatedly failed to answer countless questions on the services that Airbnb
  provides to guests and host including the host guarantee (Ex. B 40), insurance (Ex. B 42-46),
  background checks (Ex. B 49-61), and smart pricing (Ex. B 98, 234-236). He also failed to
  answer questions regarding the platform’s mechanics and posting process. (Ex. B 213-214, 256-
  257; 264-267;). He was unable to answer any questions regarding Airbnb’s cooperation with the
  laws in other cities, including Santa Monica (Ex. B 240-242), Boulder (Ex. B 242-244),
  Pasadena (Ex. B 245), San Luis Obispo (Ex. B 245), Portland (Ex. B 245), Honolulu (Ex. B
  245), Maui (Ex. B 245), St. Paul (Ex. B 249-252), San Francisco (Ex. B 278-280), and Chicago
  (Ex. B 272-280).
         Moreover, the information that he did not know was “information known or reasonably
  available” to Airbnb and within the agreed upon 30(b)(6) topics. After testifying that he did not
  know the answers to various relevant questions, Mallol often directed the City to the employee or
  team of employees who would know the answer.                 For example, when asked about
  communications that Airbnb sends to bring in guests onto the platform, Mallol responds that he
  does not know but that Marketing would know. Ex. B 213. Throughout the deposition, Mallol
  says repeatedly that he does not know the answers but that business development (Ex. B 214),
  legal and policy teams (Ex. B 245), the product management team (Ex. B 260), the product team
  (Ex. B 277), date science team (Ex. B 305), the trust team (Ex. B 63), the payments team (Ex. B
  72), or an unspecified team (Ex. B 102) can answer the questions. Thus, the information is

                                                  3
Case 1:19-cv-20045-RNS Document 44 Entered on FLSD Docket 03/26/2019 Page 4 of 6



  admittedly known by Airbnb, but Mallol was not adequately prepared to testify as the corporate
  representative.
                                              ARGUMENT
          I.        MALLOL WAS NOT ADEQUATELY PREPARED TO TESTIFY AS A
  CORPORATE REPRESENTATIVE.
          Mallol failed to adequately testify regarding noticed topics, as required by a 30(b)(6)
  corporate representative. A 30(b)(6) deponent is required to “testify about information known or
  reasonably available to the organization,” and to “testify fully and non-evasively about the
  [noticed] subjects.” QBE Ins. Corp. v. Jorda Enters., 277 F.R.D. 676, 687, 689 (S.D. Fla. 2012);
  see also, Quantachrome Corp. v. Micromeritics Instrument Corp., 189 F.R.D. 697, 699 (S.D.
  Fla. 1999). Mallol did not testify accordingly.
          “The designating party has a duty to designate more than one deponent if necessary to
  respond to questions on all relevant areas of inquiry listed in the notice or subpoena.” QBE Ins.
  Corp., 277 F.R.D. at 688. “If the designated deponent cannot answer questions regarding the
  subject matter as to which he is designated, then ‘the corporation has failed to comply with its
  Rule 30(b)(6) obligations and may be subject to sanctions.’” Cont’l Cas. Co. v. First Fin.
  Employee Leasing, Inc., 716 F. Supp. 2d 1176, 1189–90 (M.D. Fla. 2010) (quoting King v. Pratt
  & Whitney, a Div. of United Techs. Corp., 161 F.R.D. 475, 476 (S.D. Fla. 1995)). Indeed,
  “producing an unprepared Rule 30(b)(6) witness may be sanctionable as a nonappearance under
  the Rule.” Id. (citing Resolution Trust Corp. v. Southern Union Co., Inc., 985 F.2d 196, 197 (5th
  Cir. 1993) (If the organization’s Rule 30(b) (6) designee “is not knowledgeable about relevant
  facts, and the [organization] has failed to designate an available, knowledgeable, and readily
  identifiable witness, then the appearance is, for all practical purposes, no appearance at all.”)).
          Additionally, in the event that a designee’s deficiencies become apparent during the
  deposition, the designee has a duty to substitute another witness. QBE Ins. Corp., 277 F.R.D. at
  688; see also Cont’l Cas., 716 F. Supp. 2d at 1189 (“If it becomes obvious that the deposition
  representative designated by the corporation is deficient, the corporation is obligated to provide a
  substitute.”). As explained, Plaintiff has failed to fulfill that duty here.
          Where a party presents an inadequate 30(b)(6) witness, courts have permitted the
  opposing party to conduct a second Rule 30(b)(6) corporate representative deposition as to those
  topics for which deposition testimony has not been provided. See, e.g., In re Brican Am. LLC

                                                      4
Case 1:19-cv-20045-RNS Document 44 Entered on FLSD Docket 03/26/2019 Page 5 of 6



  Equip. Lease Litig., 2013 WL 5519969, at *12 (S.D. Fla. Oct. 1, 2013), aff’d sub nom. In re:
  Brican Am. LLC, 2013 WL 12092311 (S.D. Fla. Nov. 15, 2013).
          Courts have also concluded that permissible sanction for failure to produce an adequate
  30(b)(6) witness “include an order ‘prohibiting the [organization] . . . from introducing
  designated matters in evidence,’ . . . in addition to or in lieu of an award of reasonable attorney’s
  fees, caused by the nonappearance.” Cont’l Cas., 716 F. Supp. 2d at 1189–90 (citing Fed. R. Civ.
  P. 37(b)(2)(A)(ii), 37(d)(3)).
                                           CONCLUSION
         For the foregoing reasons, Defendant City of Miami Beach respectfully requests that the
  Court grant its Motion to Compel Airbnb to produce a 30(b)(6) witness who has knowledge
  regarding the topics included in the three subpoenas duces tecum. Additionally, the City should
  be awarded the attorneys’ fees and costs incurred in taking Mallol’s deposition and in preparing,
  filing, and arguing this Motion.




                                                   5
Case 1:19-cv-20045-RNS Document 44 Entered on FLSD Docket 03/26/2019 Page 6 of 6



                          CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Southern District of Florida Local Rule 7.1(a)(3), I hereby certify that

  counsel for Defendant City of Miami Beach has conferred with counsel for Plaintiff regarding

  the relief sought in this motion, and counsel for Plaintiff has indicated that Plaintiff opposes the

  relief sought herein.

                                                    /s/ Richard J. Ovelmen



  Dated: March 26, 2019                            Respectfully submitted,

                                                   /s/ Richard J. Ovelmen
  Aleksandr Boksner (FBN 526827)                   Richard J. Ovelmen (FBN 284904)
  Chief Deputy City Attorney                       rovelmen@carltonfields.com
  aleksandrboksner@miamibeachfl.gov                Merrick L. Gross (FBN 716677)
  RAUL J. AGUILA, CITY ATTORNEY                    mgross@carltonfields.com
  CITY OF MIAMI BEACH                              Justin S. Wales (FBN 99212)
  1700 Convention Center Drive, 4th Floor          jwales@carltonfields.com
  Miami Beach, Florida 33139                       Rachel A. Oostendorp (FBN 105450)
  Telephone: (305) 673-7470                        roostendorp@carltonfields.com
  Facsimile: (305) 673-7002                        CARLTON FIELDS, P.A.
                                                   Miami Tower, Suite 4200
                                                   100 S.E. Second Street
                                                   Miami, Florida 33131
                                                   Telephone: (305) 530-0050
                                                   Facsimile: (305) 530-0055


                             Attorneys for Defendant City of Miami Beach




                                                   6
